Citation Nr: 0032141	
Decision Date: 12/08/00    Archive Date: 12/20/00	

DOCKET NO.  98-13 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a heart murmur.

2.  Entitlement to an increased (compensable) initial rating 
for burn scars of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion 


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse 



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1942 to 
October 1945 and from March 1951 to July 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied service connection for a heart murmur as 
being not well grounded and granted service connection for 
burn scars of the right knee, assigning a noncompensable 
evaluation.  


REMAND

The record does not reflect that the veteran has been 
afforded a VA examination for purposes of evaluating his 
service-connected burn scars of the right knee and, as noted, 
his claim of entitlement to service connection for a heart 
murmur has been denied as not well grounded. 
There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, sub part (a), 114 Stat. 2096, 
____ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ____ (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the VARO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (Published at 57 Fed. Reg. 49,747 (1992)).  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
his representative and inform them that 
they should provide competent medical 
evidence reflecting symptomatology that 
is related to his service-connected burn 
scars of the right knee and competent 
medical evidence indicating that he 
currently has a heart murmur that was 
either incurred during active service or 
chronically worsened during his active 
service.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his service-connected burn 
scars of the right knee.  The claims file 
must be made available to the examiner 
and the examination report should reflect 
that the claims file was reviewed.  The 
examiner should identify all symptoms 
that are related to the veteran's 
service-connected burn scars of the right 
knee.  The examiner should also indicate 
whether the scars are residuals of second 
or third degree burns and indicate the 
number of square inches or square feet 
that the burn scars of the right knee 
occupy.  The examiner is also requested 
to indicate whether the scars are 
superficial, poorly nourished, have 
repeated ulceration, are tender and 
painful on objective demonstration, or 
limit the function of any part.  If the 
burn scars of the right knee result in 
limitation of function of any part, that 
limitation should be fully described.  A 
complete rationale should be provided for 
any opinion offered. 

3.  The veteran should be afforded a VA 
cardiology examination by a 
board-certified specialist, if available, 
to determine if a heart murmur currently 
exists and, if so, the etiology of any 
currently identified heart murmur.  The 
claims file must be made available to the 
examiner and the examination report 
should reflect that a review of the 
claims file was accomplished.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that the veteran currently has a 
heart murmur.  If it is concluded that 
the veteran currently has a heart murmur, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not that the currently 
manifested heart murmur was incurred 
during service or existed prior to the 
veteran's active service.  If it is 
concluded that a currently manifested 
heart murmur was not incurred during 
service, but existed prior to service, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not that a currently manifested 
heart murmur, that preexisted service, 
was chronically worsened beyond any 
natural progression during the veteran's 
active service.  A complete rationale 
should be provided for any opinion 
offered.  

4.  The RO should ensure that the 
provisions of the Veterans Claims 
Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) have been complied with.  The RO 
should then readjudicate the issues on 
appeal.  

5.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 

appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



